RESTATED BYLAWS (as amended as of July 1, 2009) OF MASSEY ENERGY COMPANY (a Delaware corporation) ARTICLE I OFFICES Section 1.01RegisteredOffice.The registered office of MASSEY ENERGY COMPANY (hereinafter called the "Corporation") in the State of Delaware shall be at 9 East Loockerman Street, City of Dover, County of Kent, and the name of the registered agent at that address shall be National Registered Agents, Inc. Section 1.02PrincipalOffice.The principal office for the transaction of the business of the Corporation shall be at Four North Fourth Street, Richmond, Virginia23219.The Board of Directors (hereinafter called the "Board") is hereby granted full power and authority to change said principal office from one location to another. Section 1.03OtherOffices.The Corporation may also have an office or offices at such other place or places, either within or without the State of Delaware, as the Board may from time to time determine or as the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS Section 2.01AnnualMeetings.Annual meetings of the stockholders of the Corporation for the purpose of electing directors and for the transaction of such other proper business as may come before such meetings may be held at such time, date and place as the Board shall determine by resolution. Section 2.02SpecialMeetings.Special meetings of the stockholders of the Corporation for any purpose or purposes may be called at any time by the Board, or by a committee of the Board which has been duly designated by the Board and whose powers and authority, as provided in a resolution of the Board or in the Bylaws, include the power to call such meeting, but such special meetings may not be called by any other person or persons; provided, however, that if and to the extent that any special meetings of stockholders may be called by any other person or persons specified in any provisions of the Certificate of Incorporation or any amendment thereto or any certificate filed under Section 151(g) of the Delaware General Corporation Law (or its successor statute as in effect from time to time hereafter), then such special meeting may also be called by the person or persons, in the manner, at the times and for the purposes so specified. Section 2.03PlaceofMeetings.All meetings of the stockholders shall be held at such places, within or without the State of Delaware, as may from time to time be designated by the person or persons calling the respective meeting and specified in the respective notices or waivers of notice thereof. Section 2.04Notice of Stockholder Business. (a)Annual Meetings of Stockholders. (i) Nominations of persons for election to the Board and the proposal of business to be considered by the stockholders of the Corporation (the “Stockholders”) may be made at an annual meeting of Stockholders (A) pursuant to the Corporation’s notice of meeting delivered pursuant to Section2.05, (B)by or at the direction of the Chairman of the Board (the “Chairman”) or (C)by any Stockholder who is entitled to vote at the meeting, who complied with the notice procedures set forth in Section2.04(a)(ii) and Section2.04(a)(iii), who was a Stockholder of record at the time such notice is delivered to the Secretary and who, together with each Covered Person (as defined in Section2.04(a)(ii)(E)(1)), if any, has complied with the notice requirements of Section2.10 from and including the later of (1)the date falling 20 days after the date of the Public Announcement (as defined in Section2.04(c)(ii)) of the adoption of these Amended and Restated Bylaws and (2)the date of the immediately preceding annual meeting of Stockholders (such later date, the “Notice Compliance Commencement Date”) to and including the date of delivery of such notice. (ii)For nominations or other business to be properly brought before an annual meeting by a Stockholder pursuant to Section2.04(a)(i)(C), the Stockholder must have given timely notice thereof in writing to the Secretary and, in the case of business other than nominations, such other business must otherwise be a proper matter for Stockholder action.To be timely, a Stockholder’s notice shall be delivered to the Secretary at the principal executive offices of the Corporation not less than 90days nor more than 120days prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is advanced by more than 30days, or delayed by more than 90days, from such anniversary date, notice by the Stockholder to be timely must be so delivered not earlier than the 120thday prior to such annual meeting and not later than the close of business on the later of the 90thday prior to such annual meeting or the 10thday following the day on which the Public Announcement of the date of such meeting is first made by the Corporation.In no event shall the Public Announcement of an adjournment or postponement of an annual meeting commence a new time period for the giving of a Stockholder’s notice as described in this Section2.04(a). Such Stockholder’s notice shall set forth and include the following information and/or documents, as applicable, (A)the name and address of the Stockholder giving the notice, as they appear on the Corporation’s books, and of the Beneficial Owner (as defined in Section2.10(b)), if any, on whose behalf such nomination or proposal is made, (B)representations that, as of the date of delivery of such notice, (1)such Stockholder is a holder of record of stock of the Corporation and is entitled to vote at such meeting and intends to appear in person or by proxy at such meeting to propose such nomination or business and (2)such Stockholder and each Covered Person, if any, has complied with the notice requirements of Section2.10 from and including the Notice Compliance Commencement Date to and including the date of delivery of such notice, (C)as to each person whom the Stockholder proposes to nominate for election or reelection as a Director (a “Stockholder Nominee”), (1)all information relating to such Stockholder Nominee that is required to be disclosed in solicitations of proxies for election of Directors in an election contest, or is otherwise required, in each case pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Rule 14a-11 thereunder (or any successor provisions thereto), including such Stockholder Nominee’s written consent to being named in the proxy statement as a nominee and to serving as a Director if elected and (2)such other information, completed questionnaire and the Agreement (as defined in Section3.02), duly executed by such Stockholder Nominee, in each case, as required under Section3.02; (D)as to any other business that the Stockholder proposes to bring before the meeting, (1)a brief description of the business proposed to be brought before the meeting, (2)the text of the proposal (including the text of any resolutions proposed for consideration and, in the event that such business includes a proposal to amend these Bylaws, the text of the proposed amendment) and (3)the reasons for conducting such business at the meeting; and (E) in all cases, (1)the name of each individual, firm, corporation, limited liability company, partnership, trust or other entity (including any successor thereto, a “Person”) with whom any Stockholder, Beneficial Owner, Stockholder Nominee, and their respective Affiliates and Associates (as defined under Regulation 12B under the Exchange Act or any successor provision thereto) (each of the foregoing, a “Stockholder Group Member”) and each other Person with whom such Stockholder Group Member is acting in concert with respect to the Corporation (each Person described in this clause(1), including each Stockholder Group Member, a “Covered Person”) has any agreement, arrangement or understanding (whether written or oral) for the purpose of acquiring, holding, voting (except pursuant to a revocable proxy given to such Person in response to a public proxy solicitation made generally by such Person to all holders of voting stock of the Corporation (“Voting Stock”)) or disposing of any Voting Stock or to cooperate in obtaining, changing or influencing the control of the Corporation (except independent financial, legal and other advisors acting in the ordinary course of their respective businesses), and a description of each such agreement, arrangement or understanding (whether written or oral), (2)a list of the class and number of shares of Voting Stock that are Beneficially Owned or owned of record by each Covered Person, together with documentary evidence of such record or Beneficial Ownership, (3)a list of (A) all of the derivative securities (as defined under Rule16a-1 under the Exchange Act) and other derivatives or similar agreements or arrangements with an exercise or conversion privilege or a periodic or settlement payment or payments or mechanism at a price or in an amount or amounts related to any security of the Corporation or with a value derived or calculated in whole or in part from the value of any security of the Corporation, in each case, directly or indirectly owned of record or Beneficially Owned by any Covered Person and (B)each other direct or indirect opportunity of any Covered Person to profit or share in any profit derived from any increase or decrease in the value of any security of the Corporation, in each case, regardless of whether (x)such interest conveys any voting rights in such security to such Covered Person, (y)such interest is required to be, or is capable of being, settled through delivery of such security or (z)such Person may have entered into other transactions that hedge the economic effect of such interest (any such interest described in this clause (3)being a “Derivative Interest”), (4) adescription of each agreement, arrangement or understanding (whether written or oral) with the effect or intent of increasing or decreasing the voting power of, or that contemplates any Person voting together with, any Covered Person with respect to any Voting Stock, Stockholder Nominee or other proposal (“Voting Arrangements”), (5)details of all other material interests of each Covered Person in such nomination or proposal or capital stock of the Corporation (including any rights to dividends or performance related fees based on any increase or decrease in the value of such capital stock or Derivative
